Exhibit 10.1
 
EXCLUSIVE LICENSE AND DISTRIBUTORSHIP AGREEMENT
 
THIS EXCLUSIVE LICENSE AND DISTRIBUTORSHIP AGREEMENT (the “Distributorship
Agreement”) is made and entered into as of this 6th day of January, 2009, by and
between:  [i] IRONCLAD PERFORMANCE WEAR CORPORATION, a corporation organized and
existing under the laws of Nevada, having an address of 2201 Park Place, Suite
101, El Segundo, CA 90245 (the “Licensor”); and [ii] ORR SAFETY CORPORATION, a
corporation organized and existing under the laws of the Commonwealth of
Kentucky, having an address of 11601 Interchange Drive, Louisville, Kentucky
40229 (the “Distributor”).
 
RECITALS
 
A.  The Licensor is in the business of manufacturing, marketing and selling
specialty technical work gloves and other workwear.
 
B.  The Distributor is in the business of selling and distributing industrial
safety equipment and supplies, and providing certain services related to the
delivery and use of such equipment and supplies.


C.  The Licensor desires to grant to the Distributor, and the Distributor
desires to accept from the Licensor, the exclusive right within the Territory to
distribute and sell the Products as set forth herein.


NOW THEREFORE, in consideration of the mutual promises hereinafter set forth,
and intending to be legally bound, the parties hereto hereby agree as follows:
 
ARTICLE 1
CERTAIN DEFINITIONS
 
Unless the context otherwise requires, the following initially capitalized terms
shall, for purposes of this Distributorship Agreement, have the meanings
specified:
 
1.1  “Confidential Information” means and includes (but is not limited to) all
prices, costs, sales volumes, trademark information, product formulation,
know-how, technical knowledge, technical bulletins, service manuals, software
(including source and object codes), drawings, specifications, data sheets,
sales and marketing techniques and information, photographs, artwork, designs,
instructions, and all other information whether or not reduced to writing,
relating to the manufacture, sale, marketing, distribution, and servicing of the
Products or customers of the Products, and any other information and trade
secrets that might adversely affect either party’s ability to compete in any
market, as well as any other information relating to the business of either
party to this Distributorship Agreement that may be disclosed or communicated to
either party to this Distributorship Agreement at any time during the Term of
this Distributorship Agreement which is not generally known in the trade or is
not information which is in the public domain through no fault or breach of this
Distributorship Agreement by the receiving party.
 
* Redacted

--------------------------------------------------------------------------------


 
1.2  “Products” means, collectively, those products listed and described on
Schedule A attached hereto and incorporated herein by reference.
 
1.3  “Territory” means each country and jurisdiction in the world where the
Products may lawfully be marketed and sold.
 
ARTICLE 2
APPOINTMENT; RELATIONSHIP; CONDITION OF EXCLUSIVITY
 
2.1  Exclusive Appointment.  For and during the Term and subject to the
conditions of this Distributorship Agreement, the Licensor hereby appoints the
Distributor as the exclusive distributor for the Products in the Territory, and
the Distributor hereby accepts such appointment on the terms and conditions
contained herein.  In addition, during the Term, Distributor shall not
represent, sell or distribute, directly or for or on behalf of any third party,
any products specifically designed and/or marketed for the petrochemical and
offshore exploration markets that are substantially similar to, or competitive
with, the Products.  During the Term, the Licensor shall not appoint any
individual, corporation (except for the Distributor), trust, partnership, joint
venture, limited liability company or other entity as a distributor for the
Products or sale thereof within the Territory and the Licensor shall refer to
Distributor any orders or inquiries which it receives for the shipment of the
Products to any place within the Territory.  The Distributor may appoint
subdistributors or agents for the resale and/or distribution of the Products, it
being understood that the Distributor shall be solely responsible for the
payment of any compensation to, and any and all liability relating to the
appointment of, such subdistributors or agents.  It is acknowledged and agreed
that Distributor may distribute and sell the Products through Licensor’s
managers in certain foreign markets as the parties may mutually agree.
 
2.2  Nature of Relationship. During the Term of this Distributorship Agreement,
the relationship between the Licensor and the Distributor is solely that of
vendor and vendee. The Distributor is an independent contractor and nothing
herein shall be construed so as to constitute the Distributor as a partner,
joint venturer, agent, or representative of the Licensor for any purpose
whatsoever, nor shall the Distributor engage in any conduct which might create
such an impression or inference.  The Distributor shall be solely responsible
for the discharge of its obligations and liabilities to third parties and shall
have no right to indemnity or contribution from the Licensor in respect therefor
except as set forth in Article 9 below.
 
2.3  Condition of Exclusivity. Distributor agrees that it expects to purchase
the Minimum Purchase Level of the Products as described in Schedule B.  In the
event that Distributor does not purchase the Minimum Purchase Level of such
Products, then Licensor shall have the right in its sole discretion to terminate
the exclusive rights of Distributor under this Agreement as to the Products, and
the rights of Distributor to distribute Products in the Territory shall
thereafter become non-exclusive, in which event, prices to Distributor for
Products shall thereafter become Licensor’s standard non-exclusive distributor
prices and Licensor shall be free to sell Products in the Territory through any
available channels (including, without limitation, through direct distribution
or another distributor).
 
Page 2 of 19

--------------------------------------------------------------------------------


 
ARTICLE 3
PRICE; TERMS OF SALE AND SHIPMENT
 
3.1  Price.  The initial prices (paid by Distributor to Licensor) for the
Products are set forth on Schedule B attached hereto and incorporated herein by
reference, as the same may be amended from time-to-time (the “Price List”).  The
price listed assumes goods will be purchased and shipped with freight terms of
Delivered Duty Paid (“DDP”) Distributor’s continental United States
warehouse.  Any change in freight terms or destination may result in associated
price change.  Such prices may not be changed during the first year of the
Initial Term as described in Section 4.1, except upon the mutual agreement of
the parties.  For years two through five of the Initial Term, Licensor may
adjust pricing at its sole discretion by no more than 10% in the aggregate (i.e.
the total aggregate price adjustment for all such years taken together shall not
exceed 10% of the prices in the first year of the Initial Term).  At the
beginning of each Renewal Term, the price may be adjusted by Licensor, including
annual price adjustments, at its sole discretion, but in no event to exceed the
amount of any price adjustments made by the manufacturer of the Products, the
raw material suppliers or Carriers.  Licensor shall deliver written notice of
any proposed price adjustment to Distributor not less than sixty (60) calendar
days prior to the date on which such adjustment would become effective.
 
3.2  Orders.  Orders by the Distributor for the Products shall be in writing
(delivery by facsimile or electronic mail shall be permitted) and must include
all information reasonably required, from time to time, by the Licensor.  Orders
shall be subject to the provisions of Section 3.4.  Orders shall not be binding
upon the Licensor until received on the form of Purchase Agreement attached
hereto as Schedule C (the “Purchase Agreement”) and accepted by the
Licensor.  The Licensor shall use commercially reasonable efforts to fill and
ship all orders promptly after receipt and acceptance, but shall not be liable
for any delay in delivery caused solely by the Carrier (defined below).
 
3.3  Payment.  The payment terms for each shipment of Products shall be as set
forth on the Purchase Agreement for such shipment.  The Distributor shall pay
all invoices for the Products in United States Dollars by wire transfer to such
banking institutions as designated by the Licensor  in writing.
 
3.4  Title Transfer; Packaging; Delivery.  Sale and delivery of the Products
shall be Delivered Duty Paid (“DDP”) to Distributor’s continental United. States
warehouse, or such other location as may be requested from time-to-time.  Title
to and risk of loss of the Products shall pass to the Distributor upon delivery
of the Products, together with proof of delivery or other documentary evidence
of delivery, to Distributor at the Distributor’s designated facility.  The
selection of and coordination with the air, ground, ocean or other carrier (the
“Carrier”) shall be the sole responsibility of the Licensor.  All Products shall
be packaged by or for the Licensor in a manner which is customary in the
industry and reasonably expected to afford protection against damage during
normal shipment.  It is the sole responsibility of the Licensor to file any
appropriate claims with the Carrier for reimbursement for loss or damage and the
Distributor shall reasonably cooperate with the Licensor in making such
claims.  In the event any Products are delivered to Distributor more than thirty
(30) business days following the delivery date specified in the Purchase
Agreement covering such shipment of Products (other than any delay in delivery
caused solely by the Carrier), the Distributor shall be entitled to a rebate in
the amount of three percent (3%) of that portion of the total amount of such
order which is more than thirty (30) business days following the delivery date
specified in the Purchase Agreement covering such shipment of Products (i.e. the
rebate applies only to that portion of the order which is late, not to the
entire order).  A delay in delivery shall be deemed to be caused solely by the
Carrier where the Licensor establishes by competent written evidence that an
order of Products was dutifully and reasonably conveyed by Licensor to the
Carrier at the designated location on the scheduled shipment date and time
agreed upon by the Licensor and Distributor.  Upon transfer of the title to the
Products to Distributor under this Distributorship Agreement, the Products will
be free and clear of any liens or encumbrances.
 
 
Page 3 of 19

--------------------------------------------------------------------------------


 
3.5  Sales to Distributor; Resales.  All deliveries of Products covered by this
Distributorship Agreement will constitute sales made directly to the
Distributor.  Nothing herein contained shall be deemed in any way to limit the
right of the Distributor to determine the prices or terms at which Products
purchased by the Distributor may be re-sold by the Distributor to their
customers, except as described in Section 3.5 (A) below.  The  Distributor may
sell any such Products at any prices determined by the Distributor, except that
Distributor may not sell Product below the cost of the Product sold by Licensor
to Distributor.  All exchange, conversion, taxes, withholdings, fees or other
charges at any time levied or assessed by any governmental, administrative or
banking authority on the distribution or sale of the Products by Distributor
(collectively, “Import/Export Charges”), if any, will be paid by the
Distributor.  In the event the purchase, shipment, import or other event
associated with the Distributor’s distribution or sale of the Products becomes
subject to Import/Export Charges, the payment and administration of same shall
be the sole responsibility of the Distributor who shall indemnify and hold
harmless the Licensor from such Import/Export Charges.
 
(A)  Distributor agrees that it will sell products to other distributors at or
below the Reseller prices described in Schedule D attached hereto; provided,
however, that such reseller prices may be proportionally increased by
Distributor effective immediately upon any adjustment in the Price List of the
Products made at any time during the Term of this Distributorship Agreement.  
 
3.6  Warranty of the Licensor.  The Licensor warrants that the Products sold and
delivered to the Distributor will be merchantable, will have been produced in
accordance with the Licensor’s normal quality standards, will be free from
defects in design, manufacture or packaging for sale in the Territory and will
conform to any specifications mutually agreed upon in writing by the parties
hereto, as well as any applicable legal and regulatory requirements in the
Territory related to the Products’ importation, labeling and packaging.  The
Distributor shall promptly notify the Licensor in the event the Distributor
receives any non-conforming Products and shall promptly return any such Products
to the Licensor at its national headquarters, currently located in El Segundo,
California.  The Licensor shall take appropriate action to promptly replace the
Products in kind with conforming Products.  The Distributor shall be entitled to
a refund of the entire purchase price of any non-conforming Products not
replaced in kind within sixty (60) calendar days and, in addition, the Licensor
shall be responsible for all reasonable costs associated with the replacement of
any non-conforming Products, including, without limitation, the costs incurred
by the Distributor to return or destroy such Products.
 
 
Page 4 of 19

--------------------------------------------------------------------------------


 
ARTICLE 4
TERM AND RENEWAL
 
4.1  Term and Renewal.  The initial term of this Distributorship Agreement shall
commence on the date first written above and shall continue for a period of five
(5) years (the “Initial Term”).  The Initial Term of this Distributorship
Agreement shall automatically be extended for three (3) additional successive
terms of five (5) years each (each a “Renewal Term”).  The Initial Term and all
applicable Renewal Terms are collectively referred to herein as the “Term”.  The
Renewal Terms shall automatically commence immediately upon the expiration of
the Initial Term or previous Renewal Term, provided that neither party is in
material default in the performance of this Distributorship Agreement at the
time such Renewal Term commences.  Unless extended in writing by both parties,
this Distributorship Agreement terminates  immediately at the end of the last
Renewal Term and does not require written notice from either party to so
terminate.  In addition, the parties may elect to terminate this Distributorship
Agreement at any time by written mutual consent.
 
ARTICLE 5
DUTIES OF THE DISTRIBUTOR
 
In addition to the other obligations of the Distributor as set forth in this
Distributorship Agreement, the Distributor agrees as follows:
 
5.1  Distributor’s Business and Commercial Efforts.  The Distributor, at its
expense, shall devote such time and resources as required to actively promote,
market and sell the Products in the Territory to the petrochemical, offshore
exploration markets and other industrial markets, with such time and resources
of the Distributor to include, without limitation, [i] maintaining an adequate
sales force and support staff, suitable place of business and sufficient
inventory of Products to enable it to make prompt delivery to all customers;
[ii] using appropriate means, in Distributor’s commercially reasonable
discretion, to promote the sale of the Products throughout the Territory,
including, without limitation, advertising campaigns and trade show activities;
and [iii] using its commercially reasonable efforts to preserve the goodwill of
customers at all times.
 
5.2  Compliance with Local Laws.  The Distributor shall comply with all
applicable laws and regulations pertaining to the distribution of Products, and
obtain and maintain all licenses, registrations, permits and governmental
approvals which may be necessary to permit, the sale and distribution of the
Products by Distributor hereunder.
 
ARTICLE 6
DUTIES OF THE LICENSOR
 
In addition to the other obligations of the Licensor as set forth in this
Distributorship Agreement, the Licensor agrees as follows:
 
6.1  Licensor’s Business and Commercial Efforts.  The Licensor, at its expense,
shall develop and devote such resources as required to produce a sufficient
quantity of Products to meet the anticipated demand therefor as agreed upon from
time-to-time by the parties, with such resources of the Licensor to include,
without limitation, [i] maintaining or causing to be maintained an adequate
manufacturing force and support staff, suitable manufacturing facilities, and
shipping and freight arrangements to enable it to make prompt delivery of
Products to Distributor; [ii] making available to the Distributor, upon its
reasonable request and as otherwise available, at the reasonable expense of the
Licensor, the services of sales and technical personnel of the Licensor to
assist Distributor with Product information, technical knowledge, sales training
and applications; and [iii] using its commercially reasonable efforts to
preserve the goodwill of customers at all times.
 
 
Page 5 of 19

--------------------------------------------------------------------------------


 
6.2  Information Required on Products.  The Licensor shall cause to be placed on
the inside label of the Products sold in the Territory during the Term (i) the
name of the Distributor, (ii) the ORR SAFETY trademark, and (iii) such other
information as shall enable a user of a Product to order the same Product from
the Distributor, including, but not limited to, the telephone number and/or Web
address of the Distributor and the model number of the Product.
 
6.3  Applications for Patents.  The Licensor, at its expense, shall apply for
patent protection for the Products in the United States, and may, at its sole
discretion, apply for patent protection for the Products elsewhere where such
protection is necessary or appropriate, and shall provide a copy of all such
applications to the Distributor upon request.
 
6.4  Applications for Trademark Registrations.  The Licensor, at its expense,
shall apply to register the “KONG” trademark, and any other mark containing the
term “KONG”, that is to be used in connection with the Products in the United
States, and may, at its sole discretion, apply for trademark protection for the
Products elsewhere where such protection is necessary or appropriate, and shall
provide a copy of all such applications to the Distributor upon request.
 
ARTICLE 7
INTELLECTUAL PROPERTY RIGHTS
 
7.1  Licensor's License to Use Distributor's Trademarks or Trade
Name.   Distributor hereby grants to Licensor a non-exclusive, royalty-free,
license to use the ORR SAFETY trademark (hereinafter the "Distributor's Mark")
in connection with the manufacture of the Products, the sale of the Products to
Distributor, or materials relating to Licensor’s description of its business,
products and business opportunities, including the use in press releases or
other public disclosures.  Licensor acknowledges that Distributor's Mark shall
remain the sole property of Distributor, and the Licensor's use of Distributor's
Mark shall be subject to review and approval by the Distributor.  Licensor
covenants that it will not contest the validity of Distributor's Mark or
Distributor's ownership thereof in any proceeding or at any time.  Nothing in
this Distributorship Agreement shall be deemed to confer upon the Licensor any
right, title, interest, or license (express or implied) in the Distributor's
Mark, or in the goodwill now or hereafter associated therewith.  Upon
termination or expiration of this Distributorship Agreement, the Licensor shall
make no further use of Distributor's Mark, for any purpose whatever or wherever,
nor employ or use any other trademark or trade names which gives the impression,
tends to suggest, or is likely to cause confusion with Distributor's Mark or any
part thereof.
 
 
Page 6 of 19

--------------------------------------------------------------------------------


 
7.2  Distributor's License to Use Licensor's Trademarks or Trade
Names.  Licensor hereby grants to Distributor an exclusive (within the
Territory) royalty-free, license to use the trade names, trademarks, advertising
symbols, copyrighted materials and any other tangible or intangible property
rights relating to the Products and owned by the Licensor during the existence
of this Distributorship Agreement solely in connection with the marketing,
distribution and sale of the Products.  During the Term of this Distributorship
Agreement, Distributor may refer to itself as the exclusive “master distributor”
of the Products within the Territory.  Distributor acknowledges that, with the
exception of Distributor's Mark, all trademarks used to designate any of the
Product(s) are and shall remain the sole property of Licensor.  Distributor
covenants that it will not contest the validity of such trademarks or Licensor's
ownership of them in any proceeding or at any time.  With the exception of the
provisions of this Section 7.2, nothing in this Distributorship Agreement shall
be deemed to confer upon the Distributor any right, title, interest, or license
(express or implied) in any of Licensor's trademarks, or in the goodwill now or
hereafter associated therewith.  During the Term of this Distributorship
Agreement each trademark shall be used by the Distributor solely to designate
the Product(s) to which it refers and shall not be used in such manner as to
impair or dilute the same, nor otherwise than in accordance with instructions
given from time to time by Licensor.  During the Term of this Distributorship
Agreement, the right of Distributor to use the “KONG” trademark, or any other
trademark containing the term “KONG” (hereinafter collectively the "KONG
Marks"), in connection with the Products shall be exclusive within the
Territory, and Licensor shall not, and shall not provide any other entity with
the right to, use the KONG Marks in connection with any other goods or services
without Distributor’s prior written consent (which consent shall not be
unreasonably withheld).  Upon termination of this Distributorship Agreement, the
Distributor shall make no further use of said trademarks or any trade name of
Licensor, for any purpose whatever or wherever, nor employ or use any other
trademark or trade names which gives the impression, tends to suggest, or is
likely to cause confusion: (a) with Licensor's trademarks or trade names or any
part thereof, or (b) that the Distributor continues to sell Licensor's
Product(s).
 
(A)  Notwithstanding the foregoing Section 7.2, in the event [i] that Licensor
determines to terminate this Distributorship Agreement for any reason, other
than as a result of a material breach of any of the terms and conditions of this
Distributorship Agreement by Distributor or other failure by Distributor to
observe or perform any of the terms of this Distributorship Agreement, or [ii]
of a bankruptcy of Licensor, Licensor shall assign to Distributor all of its
rights to the KONG Marks and the goodwill associated therewith, including any
and all trademark registrations and trademark applications throughout the world,
and Licensor shall cease-and-desist all use of the KONG Marks and any
confusingly similar marks.
 
7.3   Patent Rights in the Products.  Licensor has applied for patent protection
of the Products in the United States, Application Serial No. 12/284256, and may
in the future file additional new or continuing patent applications in the
United States or elsewhere for the Products ("Patent Rights").  Licensor hereby
grants to Distributor an exclusive (within the Territory), royalty-free, license
to use the Patent Rights during the existence of this Distributorship Agreement
solely in connection with the marketing, distribution and sale of the
Products.  In the event [i] that Licensor determines to terminate this
Distributorship Agreement for any reason, other than as a result of a material
breach of any of the terms and conditions of this Distributorship Agreement by
Distributor or other failure by Distributor to observe or perform any of the
terms of this Distributorship Agreement, or [ii] of a bankruptcy of Licensor,
Licensor shall grant to Distributor a license for the remainder of the Term to
any patents in the United States or elsewhere that have issued for the Products
during this Distributorship Agreement, together with any inventions or
improvements now or hereafter embodied in the Products (whether or not patented
or patentable in any jurisdiction) during the term of this Distribution
Agreement.  Distributor shall pay a reasonable royalty fee to Licensor for such
license of the Patent Rights in an amount to be agreed upon by the
parties.  Further, upon either of the events described in [i] or [ii] above,
Licensor shall provide to Distributor all technical information and know-how
necessary for Distributor to manufacture the Products or to source the Products
from a third party and shall provide Distributor with full and immediate access
to the manufacturer of the Products and facilitate the introduction of
Distributor to such manufacturer and provide Distributor with copies, at
Licensor’s expense, of all information and materials pertaining to the
manufacture of the Products.
 
 
Page 7 of 19

--------------------------------------------------------------------------------


 
7.4  Protection of Intellectual Property Rights.  The Distributor acknowledges
and agrees that the Products, brand names, trademarks, label and container
designs, patents, copyrighted material and like property and rights in
connection therewith (collectively, the “Intellectual Property”) are and shall
remain the absolute property of the Licensor subject to the exceptions for the
“KONG” Marks in Section 7.2(A) and the Patent Rights in Section 7.3 of this
Distributorship Agreement.  Distributor shall immediately inform the Licensor of
any infringements on the Licensor’s rights to its Intellectual Property that
come to the Distributor’s attention, and if requested, the Distributor will
assist the Licensor, at the Licensor’s expense, in taking all reasonable steps
as required to defend the Licensor’s rights to its Intellectual Property.
 
7.5  Non-Infringement or Conflict.  Licensor represents and warrants that the
Products do not infringe on the patent, trademark, copyright, or other
intellectual property rights of any third party, and further that Licensor is
the sole and exclusive owner of the Intellectual Property.  Licensor further
represents and warrants that the execution, delivery and performance by Licensor
of this Distributorship Agreement will not constitute a breach of, or conflict
with, any agreement or instrument to which the Licensor is a party or by which
any of its assets are bound.
 
7.6  Confidential Information.
 
(A)  During the Term of this Distributorship Agreement and for a period of five
(5) years after its termination, each party (the “Receiving Party”) shall not
disclose to any third party, or use for any purpose other than as required in
the performance of this Distributorship Agreement, any Confidential Information
of the other party (the “Disclosing Party”).
 
(B)  The Receiving Party may disclose, but shall limit disclosure of, the
Confidential Information within its organization, to those directors, officers,
employees, agents and advisors of the Receiving Party or affiliated or related
companies (the “Permitted Recipients”) who are required to use such information
in connection with the Receiving Party’s performance under this Agreement and
who are advised by the Receiving Party of this Agreement and agree to be bound
by and comply with all the provisions of this Agreement.  Further, the Receiving
Party shall require that any of its Permitted Recipients who may receive the
Confidential Information maintain the same in strict confidence and not use or
disclose the Confidential Information except as permitted under this Agreement.
 
 
Page 8 of 19

--------------------------------------------------------------------------------


 
(C)  Confidential Information shall not, however, include information that would
constitute Confidential Information, but that (i) is or hereafter becomes
publicly available through no act or omission on the Receiving Party’s part;
(ii) was already known to the Receiving Party as of the date of disclosure
without restriction as to its use or disclosure, as evidenced by competent
written evidence in the Receiving Party’s possession; (iii) is independently
developed by the Receiving Party without reference to the Confidential
Information, as evidenced by competent written evidence in the Receiving Party’s
possession; (iv) is rightfully and lawfully received by the Receiving Party
without restriction as to its use or disclosure from a third party that
rightfully and lawfully obtained such information and rightfully and lawfully
disclosed such information to the Receiving Party, as evidenced by competent
written evidence in the Receiving Party’s possession; or (v) is disclosed with
the prior written consent of the Disclosing Party.  Disclosure of Confidential
Information by the Receiving Party shall not be precluded if such disclosure is
required to be made in response to a valid order of a court or other
governmental body of competent jurisdiction or other process of law; provided,
however, that the Receiving Party shall first have given written notice to the
Disclosing Party and given the Disclosing Party a reasonable opportunity to
quash such order or to obtain a protective order; and provided further that if
disclosure is required, the Confidential Information disclosed in response to
such process of law shall be limited to that Confidential Information that is
legally required to be disclosed in response to such process of law.
 
ARTICLE 8
EVENTS OF DEFAULT; TERMINATION
 
8.1  Events of Default.  In addition to the other rights of termination set
forth in Article 4 above, this Distributorship Agreement may be terminated by
the aggrieved party on the occurrence of any of the following events (“Events of
Default”):
 
(A)  Either party ceases to operate its business or ceases to engage in the
business contemplated by this Distributorship Agreement for any reason; or
 
(B)  Either party shall liquidate, become the debtor in any bankruptcy or
equivalent proceeding, whether voluntary or involuntary, enter into any
arrangement with its creditors for the payment of its debts by composition or
otherwise, make any assignment for the benefit of creditors or if a receiver
shall be appointed for either party’s business and property; or
 
(C)  Either party fails to procure or to hold in good standing any governmental
license, permit or other authority necessary and required to manufacture,
export, import, purchase and sell the Products as contemplated by this
Distributorship Agreement, or the government of the country in which either
party is located enacts any laws or promulgates any codes or regulations whereby
the manufacture, export, import, purchase or sale of the Products, wholesale or
retail, shall be prohibited or shall be reserved to such government or agency or
instrumentality thereof; or
 
 
Page 9 of 19

--------------------------------------------------------------------------------


 
(D)  Either party is in material breach of any other of the terms and conditions
of this Distributorship Agreement or otherwise fails to observe or becomes
unable to perform any of the terms of this Distributorship Agreement.
 
8.2  Notice of Default.  If as a result of an Event of Default (or the happening
of any Event of Default forthwith) the aggrieved party shall desire to terminate
this Distributorship Agreement, it shall give written notice of its intent to
terminate to the other party, and if that party fails to cure or correct such
Event of Default within thirty (30) calendar days after the giving of such
notice, then this Distributorship Agreement shall automatically terminate.
 
8.3  Effect of Termination.  Termination of this Distributorship Agreement, for
any reason as provided herein, shall not affect or limit the right of either
party to receive or recover any amounts which may then be owing to such party
under the terms of this Distributorship Agreement or any invoice or other
instrument, or any loss of profits, business or goodwill, or other claim for
damages.  Without limitation of any other rights, in the event of the
termination of this Distributorship Agreement by Distributor pursuant to Section
8.1, Licensor shall submit to Distributor within thirty (30) days after the date
of such termination an inventory list of all the Products held by Licensor as of
the date of termination and Distributor may, at its option, purchase any or all
of such Products from Licensor upon written notice of its intention to do so not
later than thirty (30) days after receipt of such list, at the price paid by
Licensor.
 
ARTICLE 9
INDEMNIFICATION AND INSURANCE
 
9.1  Indemnification by the Distributor.  The Distributor shall indemnify and
hold the Licensor and each of its affiliates and/or their respective directors,
officers, employees, representatives and agents (the “Licensor Indemnified
Parties”) harmless from and against all claims, fines, penalties, losses,
damages, liabilities and expenses (including reasonable attorney’s fees and
costs) (collectively, “Losses”) arising from (i) the Distributor’s breach or
violation of any of the representations, warranties, covenants or obligations of
the Distributor contained in this Distributorship Agreement; or (ii) the
Distributor’s negligent acts or omissions, willful misconduct or other
wrongdoing, including, without limitation, any third party claims or suits
brought against any of the Licensor Indemnified Parties that arise out of the
Distributor’s importing, storing, marketing, distributing or sale of the
Products.  Notwithstanding the foregoing, the Distributor shall not be obligated
to indemnify the Licensor Indemnified Parties for any Losses for which the
Licensor is obligated to indemnify the Distributor Indemnified Parties under the
terms of this Distributorship Agreement.
 
9.2  Indemnification by the Licensor.  The Licensor shall indemnify and hold the
Distributor and each of its affiliates and/or their respective directors,
officers, employees, representatives and agents (the “Distributor Indemnified
Parties”) harmless from and against all Losses arising from (i) the Licensor’s
breach or violation of any of the representations, warranties, covenants or
obligations of the Licensor contained in this Distributorship Agreement; (ii)
the Licensor’s negligent acts or omissions, willful misconduct, or other
wrongdoing, including, without limitation, any third party claims or suits
brought against any of the Distributor Indemnified Parties arising from the
Licensor’s manufacturing, production, labeling, shipping, storing or handling of
the Product, including any actual or alleged defect in the design, manufacture
or packing of the Products, existing at the time of delivery; or (iii) any
actual or alleged infringement of third parties’ rights resulting from the
Distributor’s authorized use of the trade names, trademarks, advertising
symbols, copyrighted materials and any other tangible or intangible right
property rights relating to the Products and licensed to the Distributor by the
Licensor under this Distributorship Agreement.  Notwithstanding the foregoing,
the Licensor shall not be obligated to indemnify the Distributor Indemnified
Parties for any Losses for which the Distributor is obligated to indemnify the
Licensor Indemnified Parties under the terms of this Distributorship Agreement.
 
 
Page 10 of 19

--------------------------------------------------------------------------------


 
9.3  Losses Caused by Others.  Losses that are subject to the foregoing
indemnification shall be deemed to include Losses caused by the acts or
omissions of any affiliates, employees, agents, contractors, sub-contractors, or
representatives of either party or any other person or entity used by either
party to fulfill its obligations under this Distributorship Agreement.
 
9.4  Notice, Defense of Claims and Settlement.  The obligations and liabilities
of each indemnifying party hereunder (the “Indemnitor”) with respect to Losses
that give rise to a right of indemnification by any indemnified party (the
“Indemnitee”) shall be subject to the following terms and conditions:
 
(A)  The Indemnitee shall endeavor to give prompt written notice to the
Indemnitor of any claim that might give rise to a right of indemnification
hereunder (a “Notice of Claim”), but in any event not more than thirty (30)
calendar days after the Indemnitee receives or otherwise becomes aware of such
claim, stating the nature and basis of such claim and the amount or the
estimated amount thereof, to the extent then known or feasible (which estimate
shall not be conclusive of the final amount of such claim); provided, however,
that failure to give timely Notice of Claim shall not constitute a defense in
whole or in part to any claim by the Indemnitee hereunder, except and only to
the extent that such failure shall result in any material prejudice to the
Indemnitor.
 
(B)  With respect to any claim, demand, suit or action that is the subject of a
Notice of Claim, the Indemnitor shall, in good faith and at its own expense,
defend, contest or otherwise protect against any such claim, demand, suit or
action with legal counsel of its own selection and shall further have the sole
power to direct and control such defense.  The Indemnitee shall have the right,
but not the obligation, to participate, at its own expense, in the defense
thereof through counsel of its own choice.  So long as the Indemnitor is
defending in good faith any such claim, demand, suit or action, the Indemnitee
shall at all times cooperate in all reasonable ways with, make its relevant
files and records available for inspection and copying by, and make its
employees available or otherwise render reasonable assistance to, the
Indemnitor.
 
(C)  Except as otherwise expressly provided herein, the Indemnitee shall not
make any settlement or offer to settle or compromise any indemnifiable claims
being defended by Indemnitor hereunder without the written consent of the
Indemnitor, and the Indemnitor shall not make any settlement or offer to settle
or compromise any claims naming an Indemnitee as a party without the written
consent of such Indemnitee, which consents shall not be unreasonably withheld or
delayed.  If the Indemnitor elects not to defend Indemnitee against any
indemnifiable claims hereunder, or otherwise fails to settle or finally resolve
such claims, then the Indemnitee may defend such claim using counsel of its own
choice and the Indemnitor shall reimburse the Indemnitee for any resulting
Losses and the related costs of defending such claim.
 
 
Page 11 of 19

--------------------------------------------------------------------------------


 
9.5  Insurance.  The Licensor and the Distributor shall each at all times during
the Term of this Distributorship Agreement maintain comprehensive general
liability insurance coverage, at its sole cost and expense, with limits of not
less than U.S. $2,000,000 (two million dollars), each for the protection of the
other party as additional named insured and shall upon request furnish the other
party a certificate of insurance.  In addition, the Licensor shall at all times
during the Term of this Agreement maintain, at its sole cost and expense,
product liability insurance coverage in relation to the Products in the amount
of not less than $2,000,000 (two million dollars) in aggregate, listing
Distributor as additional named insured, and shall upon request furnish the
Distributor a certificate of insurance.
 
ARTICLE 10
MISCELLANEOUS
 
10.1  Notices.  Any notice required or permitted to be given hereunder by either
of the parties hereto shall be in writing and shall be deemed given if (i)
delivered personally (in which case, it will be effective upon delivery), (ii)
by electronic mail (in which case, it will be effective when sent), (iii)
facsimile (in which case, it will be effective upon receipt of confirmation of
good transmission), or (iv) sent by overnight courier (providing proof of
delivery) (in which case, it will be effective on the business day after being
deposited with such courier service) to the parties at the following addresses
(or at such other address for a party as shall be specified by like notice or
electronic mail address provided to the other parties):
 

 

  (A)
if to the Licensor, to:
 
Ironclad Performance Wear Corporation
Attention: Chief Executive Officer
2201 Park Place, Suite 101
El Segundo, CA 90245
Facsimile: (310) 643-0300
        (B)
if to the Distributor, to
 
Orr Safety Corporation
Attention: Clark Orr, Jr., Vice President Strategic Planning
11601 Interchange Drive
Louisville, Kentucky  40229
Facsimile: (502) 774-6467


 
10.2  Force Majeure:  If either party becomes unable to perform any of its
obligations under this Distributorship Agreement, other than the obligation to
pay money when due, because of any event which is beyond the reasonable control
of the non-performing party ("Event of Force Majeure"), including but not
limited to, a judicial or governmental decree, regulation or other direction not
the fault of the party who has been so affected, labor stoppage, civil unrest,
war, fire, power failure, earthquake, flood or other natural disaster or act of
God or other circumstances of similar nature, the party that becomes aware of
such event shall send the other party written notice thereof.  The
non-performing party shall take all steps required to resume performance as soon
as possible, shall keep the other party informed on a regular basis as to the
status of the Event of Force Majeure, and shall not be considered as in breach
of any obligation hereunder because of failure to perform during the period that
it is prevented from performing by such Event of Force Majeure.  Notwithstanding
that an Event of Force Majeure shall not result in a breach of this
Distributorship Agreement, such event shall not excuse either party from its
failure to perform brought about by its lack of commercially reasonable effort
to correct such Event of Force Majeure and to carry out the terms of this
Distributorship Agreement within a reasonable time.
 
 
Page 12 of 19

--------------------------------------------------------------------------------


 
10.3  Binding Effect of Agreement and Assignability.  This Distributorship
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns; provided, however, that
neither party may assign or subcontract its rights and obligations hereunder to
any third-party without the prior written consent of the other party, subject to
Section 2.1, and in the event of such assignment or subcontract with such
written consent, the assigning party’s liability for its obligations to the
non-assigning party under the terms of this Distributorship Agreement shall not
be diminished, except as otherwise agreed to by the parties in writing in their
sole discretion.
 
10.4  Entire Agreement; Order of Precedence.  This Distributorship Agreement,
including the attached schedules, sets forth the entire agreement of the parties
with respect to the subject matter of this Distributorship Agreement, supersedes
all existing agreements between them concerning that subject matter, and may be
modified, supplemented or amended only by a written instrument signed by each
party.  In the event of any conflict or inconsistency between the terms and
conditions of this Distributorship Agreement and those set forth on any Purchase
Agreement, the terms and conditions of this Distributorship Agreement shall
control and govern except as the parties may otherwise expressly agree in
writing on the face of such Purchase Agreement.
 
10.5  Non-waiver.  No delay or failure by either party to exercise any right
under this Distributorship Agreement, and no partial or single exercise of that
right, shall constitute a waiver of that or any other right the party may have,
and a waiver of any single incident shall not be deemed to be a waiver of any
other subsequent incident.
 
10.6  Governing Law..  This Distributorship Agreement and the rights and
obligations of the parties hereunder shall not be governed by the provisions of
the United Nations Convention on Contracts for the International Sale of Goods
or the United Nations Convention on the Limitations Period in the International
Sales of Goods, as amended.  This Distributorship Agreement and the rights and
obligations of the parties shall be governed by and construed in accordance with
the laws of the State of New York, United States, without giving effect to its
conflict of laws rules and including its provisions of the Uniform Commercial
Code.
 
10.7  Jurisdiction; Service of Process. Each of the parties agrees not to
assert, by way of motion, as a defense, or otherwise, in any action, suit or
proceeding seeking to enforce any provision of, or based on any right arising
out of, this Distributorship Agreement, that it is not subject personally to the
jurisdiction of the courts referred to in Section 10.6, that the action, suit or
proceeding is brought in an inconvenient forum, that the venue of the action,
suit or proceeding is improper, or that this Distributorship Agreement may not
be enforced in or by the courts referred to in Section 10.6.
 
 
Page 13 of 19

--------------------------------------------------------------------------------


 
10.8  English Language. This Distributorship Agreement and all documents entered
into in connection herewith shall be in the English language, and the English
language shall be the governing language as to any disputes or questions of
interpretation concerning this Distributorship Agreement.  The English version
of this Distributorship Agreement, regardless of whether a translation in any
other language is or will be made, shall be the only authentic one.
 
10.9  Headings.  Headings to sections in this Distributorship Agreement are for
convenience of reference, and shall not affect the meaning or construction of
this Distributorship Agreement.
 
10.10  Counterparts.  This Distributorship Agreement may be executed in
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.
 
10.11  Severability.  If any provision of this Distributorship Agreement or part
thereof is found by a court or other authority of competent jurisdiction to be
illegal, unenforceable, ineffective or void, then such provision, or part
thereof, shall be severed and be of no further effect.  If it is possible to
accomplish the intent and business purposes of the parties pursuant to this
Distributorship Agreement without giving effect to any void provisions thereof,
the remainder of this Distributorship Agreement shall be and remain in full
force and effect, and shall be construed to the fullest extent lawful to fulfill
the intentions of the parties hereto as expressed herein including such severed
portions.

 
 [SIGNATURE PAGE FOLLOWS]
 
Page 14 of 19

--------------------------------------------------------------------------------


 
IN TESTIMONY WHEREOF, witness the signatures of the parties to this Exclusive
License and Distributorship Agreement effective as of the day and year first
hereinabove written.
 

 
“LICENSOR”
 
IRONCLAD PERFORMANCE WEAR
 
              By: /s/ Eduard Jaeger         Name: Eduard Jaeger      
  Title:
President and C.E.O.
             
 
“DISTRIBUTOR”
 
ORR SAFETY CORPORATION, a Kentuck corporation 
 
    By:
/s/ Clark Orr, Jr.
        Name: Clark Orr, Jr.      
  Title:
VP Strategic Planning
 



 
SCHEDULES:
 
Schedule A                                --           List of Products
Schedule B                                --           Price List and Minimum
Purchase Levels
Schedule C                                --           Form of Purchase
Agreement
Schedule D                                --           Reseller Pricing




Page 15 of 19

--------------------------------------------------------------------------------


 
SCHEDULE A
 
List of Products

 
“KONG” safety gloves (all sizes), together with any inventions or improvements
now or hereafter embodied therein (whether or not patented or patentable in any
jurisdiction) during the Term of this Distribution Agreement
 


Page 16 of 19

--------------------------------------------------------------------------------


 
SCHEDULE B
 
Price List and Minimum Purchase Levels
 


KONG Original Style (SKU: SDX02 through SDX07)


  Total Number of Pairs of Products
Covered by a single Purchase Order
   
Price1 Per Pair
(all sizes)
       
60,000+
.....................................................................................................................................................
 
*2
     
 
20,000 to 59,999
.....................................................................................................................................................
 
*3
     
 
Less than 20,000
.....................................................................................................................................................
 
*


 
Minimum Purchase Levels Across All KONG Styles
(to maintain Exclusivity)
 
Year
Initial Term
Annual Payment4
2009
US$* million
2010
US$* million
2011
US$* million
2012
US$* million
2013
US$* million

 
Prior to the completion of the Initial Term, the parties will agree upon a
revised Minimum Purchase Levels schedule for the First Renewal Term, but in no
event will it be less than *.


Prior to the completion of the First Renewal Term, the parties will agree upon a
revised Minimum Purchase Levels schedule for the Second Renewal Term, but in no
event will it be less than the Minimum Purchase Level established for the final
year of the First Renewal Term.


Prior to the completion of the Second Renewal Term, the parties will agree upon
a revised Minimum Purchase Levels schedule for the Third Renewal Term, but in no
event will it be less than the Minimum Purchase Level established for the final
year of the Second Renewal Term.
 



--------------------------------------------------------------------------------

1 Price paid by Distributor to Licensor
 
2 Requires a *% cash deposit to Licensor at the time of order, and a payment of
the shipment balance on delivery
 
3 Requires a *% cash deposit to Licensor at the time of order, and a payment of
the shipment balance on delivery
 
4 Paid by Distributor to Licensor
 
 
* Redacted
 
Page 17 of 19

--------------------------------------------------------------------------------


 
SCHEDULE C

Form of Purchase Agreement
 
[ironclad_schedulec.jpg]

 
Page 18 of 19

--------------------------------------------------------------------------------


 
 
SCHEDULE D


Reseller Pricing
(from Distributor to other distributors)

 
KONG Original Style (SKU: SDX02 through SDX07)
 
 
Number of Units (pairs) per Purchase Order
 
Reseller Price**
       
Less than 12,000
.....................................................................................................................................................
 
*
     
 
Greater than or equal to 12,000
.....................................................................................................................................................
 
*
     
 



**These reseller prices are effective for the first year of the Initial Term
only.  The reseller prices may be proportionally increased by Distributor
effective immediately upon any adjustment in the Price List of the Products made
at any time during the Term of this Distributorship Agreement.
 
 
 
 
 
* Redacted
 
 
Page 19 of 19

--------------------------------------------------------------------------------
